McCORD, Acting Chief Judge,
concurring specially.
I agree with the foregoing opinion of Judge Mills. While initially the ruling here may appear to conflict with our ruling in Johnson v. Wilson, 336 So.2d 651 (1 DCA 1976), in actuality it does not. The two opinions construe different statutes. In Johnson the sheriff was not an employer because the statute there did not include the term “state agency” in its definition of the term “employer” as does the statute in the case sub judice. Also, in Johnson we were unable to conclude that the statutory definition of “employee” there construed included an appointed deputy sheriff, an officer holding the same power as the sheriff who appoints him. In the case sub judice, the breadth of the statutory definition of “public employee” includes such an officer.